Citation Nr: 1619699	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-23 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel

INTRODUCTION

The Veteran had active duty service from November 1965 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for hearing loss and tinnitus.  In February 2013, the Veteran filed a notice of disagreement (NOD) with the noted denials.   In July 2013, the RO issued a statement of the case (SOC), and the Veteran perfected his appeal of these matters via an August 2013 letter which the RO accepted as a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals)..  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.

For reasons expressed below, the claims on appeal are being remanded to the  agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action on these claims is warranted.  

In a September 2010 statement, the Veteran asserted that he originally lost his hearing in September 1967, while stationed in the Republic of Vietnam (RVN), due to exposure to 155 mm Howitzer Cannons directly above his head.  The Veteran further indicated that he was in a field hospital overnight and then released; with his hearing returning shortly thereafter.  The Veteran further indicated that he began noticing ringing in his ears in the early 1980's that he associated with his work at a wastewater treatment plant; he now believes that his hearing loss and tinnitus is due to his exposure to artillery fire as a combat engineer in the RVN.

Service treatment records indicate that the Veteran was treated in June 1968 and September 1968 for recurrent otitis media.  His separation examination notes ear trouble in the RVN for one week; however, hearing loss was not noted at discharge.

In December 2011, the Veteran was afforded a VA audiology examination.  The examiner found that the Veteran had hearing loss for VA purposes but that his hearing loss was not related to service as his hearing was normal at separation and his tinnitus began many years post-service.  A May 2013 addendum reiterates the opinion provided in the December 2011 examination report.

In April 2016, the Veteran, through his representative, submitted medical literature concerning a delayed onset of hearing loss and tinnitus due to damage of the cochlear hairs in the ear from noise exposure.  The representative requested an additional opinion with consideration of this medical evidence.  

The Board finds that, under these circumstances, further medical opinion-based on full consideration of of all pertinent medical and lay evidence-to include the above-referenced medical literature submitted by the Veteran-would be helpful in resolving the claimd for service connection for hearing loss and tinnitus.   In this regard, the AOJ should arrange to obtain an addendum opinion from the December 2011 examiner, or another audiologist or appropriate physician based on claims file review, if possible.  

Prior to arranging to obtain further medical opinion, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.


The claims file reveals that the Veteran  has been receiving treatment from the Sacramento VA Medical Center (VAMC) and that records from that facility dated through July 12, 2013 are associated with the claims file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from Sacramento VAMC all pertinent, outstanding records and/or treatment of the Veteran dated since July 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1)  (but see also 38 U.S.C.A. § 5103(b)(3)  clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Sacramento VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since July 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)  with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.
 
2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  Arrange to obtain from the December 2011 VA examiner an addendum opinion addressing the Veteran's bilateral hearing loss and tinnitus.
.
If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an audiologist or appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and clinical findings should be reported in detail. 

With respect to each hearing loss and tinnitus, the  examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as (i.e., a 50 percent or greater probability) not that this disability (a) had its onset during service; (b) was manifested to a compensable degree within the first post service year; or (c) is otherwise medically-related to the the Veteran's service, to include alleged noise exposure therein.  

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence (to include evidence submitted by or on behalf of the Veteran) and all lay assertions (to include the Veteran's competent assertions as in-service injury, and as to the nature .  The examiner must specifically discuss the medical literature evidence submitted in April 2016 by the Veteran's representative , as well as the Veteran's in-service treatment for ear problems.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the above, and any other notification or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


